Citation Nr: 0117532	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  01-00 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for chronic right ear 
infections with dizziness and tinnitus.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 2000) for disability as a result of VA 
surgery (thyroidectomy) for left and right thyroid goiters.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from June 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that in an October 2000 written statement and 
in the January 2001 substantive appeal (VA Form 9), the 
veteran raised the issue of entitlement to service connection 
for thyroid goiters due to radiation treatment during 
service.  The Board refers this issue to the RO for 
appropriate action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2100 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for this and the following reasons, a remand is 
required with respect to the issues on appeal.

Moreover, the Board observes that the United States Court of 
Appeals for the Federal Circuit held in the case of Hayre v. 
West, 188 F.3d 1327 (1999), that a single request for 
pertinent service medical records specifically requested by a 
claimant and not obtained by the RO does not fulfill the duty 
to assist.  Inherent in the duty to assist is a requirement 
to notify the claimant if the VA is unable to obtain 
pertinent service medical records so that the claimant may 
know the basis for the denial of his or her claim; may 
independently attempt to obtain service medical records; and 
may submit alternative evidence and/or a timely appeal.  
While it appears that the RO received the available requested 
records from the National Personnel Records Center (NPRC) in 
September 1998, the veteran contends in his January 2001 
substantive appeal that his service medical records are 
incomplete.  He elaborated that during service he was treated 
for a headache, cold, stopped-up nose (collectively claimed 
as sinusitis), and a right inner ear infection.  He further 
recalled undergoing radiation treatment during service for 
his sinusitis and right inner ear infection.  He maintains 
that his service medical records are incomplete because they 
should reflect this radiation treatment.

In this regard, it does not appear that the RO subsequently 
attempted to contact the NPRC again in order to obtain any 
service records that may be missing based on the veteran's 
representation in his January 2001 substantive appeal.  See 
Hayre.  Pursuant to the recent developments in the law, while 
there are no service medical records currently on file that 
reflect exposure to radiation during service, in accordance 
with Hayre, the RO should make a further attempt to obtain 
the additional specifically requested service medical 
records.  McCormick v. Gober, 14 Vet. App. 39 (2000) (holding 
VA has undertaken a duty to obtain service medical records); 
Graves v. Brown, 8 Vet. App. 522, 525 (1996).  To reiterate, 
if the RO is unable to obtain the veteran's specified service 
medical records, it should notify him that it was unable to 
obtain pertinent service medical records so that the veteran 
may know the basis for the denial of his claim and that he 
may independently attempt to obtain service medical records 
and/or submit alternative evidence.

The Board also finds that the medical evidence of record with 
respect to veteran's claims is inadequate for the following 
reasons.  First, service medical records reveal that the 
veteran was treated for ear and nose troubles during service.  
Second, the post-service medical evidence reveals that the 
veteran has been diagnosed with sinusitis and dizziness and 
tinnitus.  The record is silent, however, as to the 
approximate date of onset, etiology and relationship, if any, 
between the veteran's military service and his current 
disorders.

The record also reveals that VA performed a left 
thyroidectomy on the veteran in April 1998.  The veteran 
essentially contends that he has developed additional 
disability as a result of the thyroidectomy.  38 U.S.C.A. § 
1151 (West 1991 & Supp. 2000).  However, to date the RO has 
not afforded the veteran a VA examination to determine the 
nature, extent, and etiology of this alleged disability.  
Furthermore, the veteran has not specifically described the 
alleged additional disability caused by the thyroidectomy 
performed by VA.

Where the record before the Board is inadequate, a remand is 
required.  The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
Board is not competent to render medical determinations that 
are not solidly grounded in the record.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Therefore, as described 
below, the RO should schedule the veteran for examination 
with respect to the claims on appeal in order to determine 
the approximate date of onset, etiology, and any nexus 
between the veteran's diagnosed disorders and disease, 
injury, or other incident of his military service, as well as 
whether the thyroidectomy performed by VA caused additional 
disability.

The Board reminds the appellant that consideration of a claim 
for VA compensation benefits is premised on his cooperation 
with respect to the proper development of his claim.  Under 
VA regulations, it is incumbent that he submit to a VA 
examination if he is applying for VA compensation benefits.  
Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992).

Therefore, in order to afford the veteran due process and 
insure that the record before the Board is complete, this 
case is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
request that he provide the approximate 
dates of treatment or evaluation for his 
claimed disabilities.  After obtaining 
any necessary releases, the RO should 
attempt to obtain a copy of all treatment 
records identified by the veteran, which 
have not been previously obtained.

2.  The RO should also attempt to obtain 
all service medical records for the 
veteran's period of service from June 
1953 to May 1955 from the NPRC, based on 
the veteran's October 2000 written 
statement and his January 2001 
substantive appeal.  He has indicated 
that he underwent radiation treatment for 
his ear, nose, and throat problems during 
service.  If additional service medical 
records prove to be unavailable, this 
should be clearly documented within the 
claims file.

3.  If the RO is unsuccessful in 
obtaining the additional records 
described in the preceding paragraph, the 
veteran should be given the opportunity 
to respond, by independently attempting 
to obtain any additional records; and/or 
submitting alternative evidence, in 
accordance with Hayre, 188 F.3d 1327.

4.  The RO should schedule the veteran 
for the following examinations:

a)  The RO should have an 
appropriate specialist, preferably a 
specialist in upper respiratory 
disorders, review the claims folder 
and a copy of this remand in order 
to provide a medical opinion as to 
the etiology of any currently 
diagnosed sinusitis and dizziness 
and/or tinnitus due to a chronic ear 
infection.  The examiner should also 
determine the etiology of any such 
disorders and opine as to whether it 
is at least as likely as not that 
they are related to the veteran's 
service, to include reported 
exposure to radiation treatment.  
The claims folder must be made 
available to the examiner for review 
before the examination and review of 
such should be cited in the 
examination report.  A written 
report of the examination should be 
placed in the claims file.

b)  The RO should then have an 
appropriate specialist, preferably 
an endocrinologist, review the 
claims folder and a copy of this 
remand in order to provide a medical 
opinion as to whether it is as at 
least as likely as not that 
development of bilateral goiters 
developed as a result of military 
service, specifically including 
exposure to radiation treatment.  
The examiner should also express an 
opinion as to whether it is at least 
as likely as not that the veteran 
sustained additional disability as a 
result of the VA thyroidectomy or 
any other related treatment.  A 
complete rationale should be given 
for all opinions and conclusions 
expressed in a typewritten report. 

The claims folder must be made available 
to the examiners for use in the study of 
the veteran's case.  A complete history 
should be taken from the veteran, to 
include detailed information concerning 
sinusitis, dizziness, tinnitus, and/or 
thyroid goiters during and after his 
service.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  After any indicated 
corrective action has been completed, the 
RO should again review the record and re-
adjudicate the veteran's claim.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




